DETAILED ACTION
This communication is in response to Applicant’s amendment filed on March 05, 2021. Claims 25, 27-30, 33, and 36-37 have been amended. Claims 11-22, 24-30, 33, and 36-43 are pending in this application and directed towards AUTHENTICATION DEVICE, AUTHENTICATION SYSTEM, AND AUTHENTICATION METHOD. Examiner acknowledges Applicant’s amendment and argument. However, the rejection under 35 USC § 103 is maintained. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-22, 24-30, 33 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. U.S. Patent Pub No. 2012/0140993 A1 (hereinafter “Bruso”) In view of Ayed U.S. Patent Pub No. 2012/0019379 A1 and further In view of Godse U.S. Patent Pub No. 2015/0007289 A1 and further in view of King U.S. patent Pub No. 2012/0054834 A1

As per claims 25, 28, 30 and 36, Bruso teaches an authentication device, a method of authenticating a user, and a non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising: 
a processor (a processor. Bruso, para [0007]) configured to: 
receive the live motion of the user captured by the camera(The response may be received through a still camera, a motion camera. Bruso, para [0018]); and 
based on a determination that the live motion of the user is captured within the predetermined reaction/period of time, further determine whether the live motion captured by the (The video may be passed to the authentication server for verification. After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information. Bruso, para [0022]); and 
output a determination result indicating an existence of the user based on a determination that the live motion captured by the camera satisfies the requirement of the challenge  (When the individual is authenticated the individual is granted access to the secure data. Bruso, para [0019])(After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information. Bruso, para [0022]), 
Bruso teach a face corresponding to a challenge requesting a user to perform a live motion to be captured by a camera (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]), but does not explicitly teach output a challenge corresponding to a predetermined reaction/period of time, the image representing a face corresponding to a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined reaction time.
However, Godse teaches output an image as a challenge (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]) (the challenge, e.g., the pattern shown in FIG. 2, may be displayed via the user device's display, e.g., display 106 of device 102, and an icon or other graphical user interface (GUI) widget. Godse, para [0038]) (display 400, which may be display 106 of device 102, comprises a challenge display area 402 and a response display area 404. The challenge display area 402 may be used to display a trace-based challenge or an image-based challenge. Godse, para [0046] Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to show the open eyes, closed eyes,…etc challenges as icon images corresponding to a face. One would be motivated to do so, to increase the accuracy of the authentication process and to make the challenge easy to understand and response. 
Burso and Godse do not explicitly teach a predetermined reaction/period of time, and a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined reaction time and determine whether the live motion of the user is captured within the predetermined reaction time.
However, Ayed teaches a predetermined reaction time, and a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined reaction/period time, and determine whether the live motion of the user is captured within the predetermined reaction time (Authentication may also put a limit on the window of time a response must be provided. Ayed, para [0316]) (the user has to respond with the correct expression within a predetermined period of time. Ayed, para [0319]);
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to have a predetermined reaction time, and a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined reaction/period of time, and determine whether the live motion of the user is captured within the predetermined reaction/period of time. One 
Bruso does not explicitly teach wherein each of the plurality of challenges is associated with a plurality of different presentation information, each of the plurality of different presentation information corresponding to a different manner of providing the challenge and including one of an icon image representing the challenge, a character string image representing the challenge or a sound information representing the challenge, and wherein the processor is further configured to output the challenge by simultaneously outputting two presentation information, among the plurality of different presentation information for the same challenge and to receive one response corresponding to the two presentation information.
However, King teaches wherein each of the plurality of challenges is associated with a plurality of different presentation information, each of the plurality of different presentation information corresponding to a different manner of providing the challenge and including one of an icon image representing the challenge, a character string image representing the challenge or a sound information representing the challenge (The multi-step challenge-response test can be implemented using more than one method to prevent automated attacks by an attacking system. For example, one challenge-response test of the multi-step challenge-response test can be a motion-enabled challenge response test 24, as discussed above in FIG. 4A. Another challenge-response test can be a picture-based challenge-response test 25, where a picture of an item is displayed and the user is required to choose answer from a multiple choices provided to the user. A third type of challenge-response test is the distorted character challenge-response test 27, where an alphanumeric character is distorted to prevent the use of optical character recognition techniques to solve challenge-response tests. Another type of challenge-response tests a sound-based challenge-response test 29, where a sound of an item, e.g. a dog barking, a bell ringing, a spoken word, etc., is played over the speakers of the client system. King, para [0056]), and wherein the processor is further configured to output the challenge by simultaneously outputting two presentation information, among the plurality of different presentation information for the same challenge (the multi-step challenge-response test can include any combination of types of challenge-response tests [for example in Fig. 4B element 27 is an image challenge requesting writing the letter “M”, and element 29 is a sound challenge can also request writing the letter “M”]. King, para [0056] and Fig. 4A & 4B), and to receive one response corresponding to the two presentation information (Fig. 1B shows an image representing the challenge in the display area 23A, and a character string representing the same challenge in the response area 23B, while one response should be entered in the response are 23B. King, Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso so that each of the plurality of challenges is associated with a plurality of different presentation information, each of the plurality of different presentation information corresponding to a different manner of providing the challenge and including one of an icon image representing the challenge, a character string image representing the challenge or a sound information representing the challenge, and wherein the processor is further configured to output the challenge by simultaneously outputting two presentation information, among the plurality of different presentation information for the same challenge and to receive one response corresponding to the two presentation information. One would be motivated to do so, to prevent automated attacks by an attacking system using multi challenge step tests. (King, para [0056])

As per claim 11, Bruso, Ayed, Godse and King teach the authentication device according to claim 28. Bruso teaches wherein the live motion of the user captured by the camera is a facial image comprising a plurality of frames (the action challenge is at least one of a picture challenge, a video challenge, and an audio challenge. Bruso, claim. 3) (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]). 

As per claim 12, Bruso, Ayed, Godse and King teach the authentication device according to claim 28. Bruso teaches wherein the processor is further configured to display a direction corresponding to the motion performed by the user using the icon image (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]).
Bruso does not explicitly teach output an icon image. However, Godse teaches output an icon image as a challenge (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]) (the challenge, e.g., the pattern shown in FIG. 2, may be displayed via the user device's display, e.g., display 106 of device 102, and an icon or other graphical user interface (GUI) widget. Godse, para [0038]) (display 400, which may be display 106 of device 102, comprises a challenge display area 402 and a response display area 404. The challenge display area 402 may be used to display a trace-based challenge or an image-based challenge. Godse, para [0046] Fig. 4).


As per claim 13, Bruso, Ayed, Godse and King teach the authentication device according to claim 28. Bruso teaches wherein the challenge comprises multiple challenges, among the plurality of challenges to be performed by the user (A random action challenge may be selected from a set of action challenges generally available for authentication or from a set of action challenges specified for the individual identified by the authentication information. Bruso, para [0018]).

As per claim 14, Bruso teaches the authentication device according to claim 13 above, wherein the plurality of challenges are different operations to be performed by the user (A random action challenge may be selected from a set of action challenges generally available for authentication or from a set of action challenges specified for the individual identified by the authentication information. Bruso, para [0018]).

As per claim 15, Bruso teaches the authentication device according to claim 13 above, wherein the plurality of challenges are continuously presented to the user (the action challenge response may be a combination or types of responses or a series of responses of the same type. For example, an individual may be challenged to take a video of themselves saying "holiday" followed by pressing the S key. In another example, an individual may be challenged to take a video of themselves saying "holiday" and a video of themselves by moving the camera from right to left. Bruso, para [0018]).

As per claims 16 and 26, Bruso, Ayed, Godse and King teach the authentication device according to claims 25 and 28. Bruso teaches wherein the live motion is a video (an individual may be challenged to take a video of themselves saying "holiday" and a video of themselves by moving the camera from right to left. Bruso, para [0018]). 

As per claim 17, Bruso teaches the authentication device according to claim 13 above. Bruso does not explicitly teach wherein a reaction time corresponding to each of the plurality of challenges are different
	However, Ayed in the same technical field teaches wherein a reaction time corresponding to each of the plurality of challenges are different (the response is authenticated by checking 1) that the biometrics data corresponds to the user biometrics, and 2) that the response content is correct. Authentication may also put a limit on the window of time a response must be provided. Ayed, para [0316]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso wherein a reaction time corresponding to each of the plurality of challenges are different. One would be motivated to do so, to increase the accuracy of the authentication process by making sure that the response to challenges was done within specific period of time by the real individual, and to ensure that the time is enough to generate a response compared to the presented challenge.

As per claim 18, Bruso, Ayed, Godse and King teach the authentication device according to claim 28. Bruso teaches wherein the processor is further configured to refrain from outputting the determination result indicating the existence of the user when the live motion is not captured within the predetermined time or when the live motion represented in the response corresponding to the challenge is incorrect (When authentication of the individual fails an error may be reported to the individual, and the individual may be prompted to attempt authentication again. Bruso, para [0019]) (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022]).

As per claim 19, Bruso, Ayed, Godse and King teach the authentication device according to claim 28. Bruso teaches wherein the challenge comprises a request for biometric information on the user (The method further includes authenticating the individual based at least on the biometric information and the action challenge response. Bruso, para [0005])

As per claim 20, Bruso teaches the authentication device according to claim 19 above, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response when the determination result does not indicate that the user is a real human (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022]).

As per claim 21, Bruso teaches the authentication device according to claim 19 above, wherein the processor is further configured to determine that the user to be authenticated is a pre-registered user based on the biometric information included in the response after confirming the existence of the user (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022]).

As per claim 22, Bruso teaches the authentication device according to claim 19 above, wherein the processor does not recognize that the user to be authenticated is a pre-registered user based on the biometric information included in the response when the determination result does not indicate that the user is a real human (When authentication of the individual fails an error may be reported to the individual, and the individual may be prompted to attempt authentication again. Bruso, para [0019]) (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022]).

claims 27, 29, 33 and 37, Bruso teaches an authentication device, a method of authenticating a user, and a non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising: 
a processor (a processor. Bruso, para [0007]) configured to: 
receive the live motion of the user captured by the camera (The response may be received through a still camera, a motion camera. Bruso, para [0018]); and 
based on a determination that the live motion of the user is captured within the predetermined reaction/period of time, further determine whether the live motion captured by the camera satisfies a requirement of the challenge (The video may be passed to the authentication server for verification. After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information. Bruso, para [0022]); and 
authenticate access to an external device based on a determination that the live motion captured by the camera satisfies the requirement of the challenge  (When the individual is authenticated the individual is granted access to the secure data. Bruso, para [0019])(After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information. Bruso, para [0022]), 
Bruso teaches a challenge, among a plurality of challenges corresponding to an authentication request from a user, the challenge requesting the user to perform a live motion to be captured by a camera (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]), but does not explicitly teach the challenge corresponding to a predetermined reaction/period of time, the icon 
However, Godse teaches output a challenge among a plurality of challenges (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]) (the challenge, e.g., the pattern shown in FIG. 2, may be displayed via the user device's display, e.g., display 106 of device 102, and an icon or other graphical user interface (GUI) widget. Godse, para [0038]) (display 400, which may be display 106 of device 102, comprises a challenge display area 402 and a response display area 404. The challenge display area 402 may be used to display a trace-based challenge or an image-based challenge. Godse, para [0046] Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to show the open eyes, closed eyes,…etc challenges as a plurality of challenges. One would be motivated to do so, to increase the accuracy of the authentication process and to make the challenge easy to understand and response. 
Burso and Godse do not explicitly teach a predetermined period of time, and a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined reaction time and determine whether the live motion of the user is captured within the predetermined period of time time.
However, Ayed teaches a predetermined period of time, and a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined period of time, and determine whether the live motion of the user is captured within the predetermined period of (Authentication may also put a limit on the window of time a response must be provided. Ayed, para [0316]) (the user has to respond with the correct expression within a predetermined period of time. Ayed, para [0319]);
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to have a predetermined period of time, and a challenge requesting a user to perform a live motion to be captured by a camera within the predetermined period of time, and determine whether the live motion of the user is captured within the predetermined period of time. One would be motivated to do so, to increase the accuracy of the authentication process by making sure that the response to challenges was done within specific period of time.
Bruso does not explicitly teach wherein each of the plurality of challenges is associated with a plurality of different presentation information, each of the plurality of different presentation information corresponding to a different manner of providing the challenge and including one of an icon image representing the challenge, a character string image representing the challenge or a sound information representing the challenge, and wherein the processor is further configured to output the challenge by simultaneously outputting two presentation information, among the plurality of different presentation information for the same challenge and to receive one response corresponding to the two presentation information.
However, King teaches wherein each of the plurality of challenges is associated with a plurality of different presentation information, each of the plurality of different presentation information corresponding to a different manner of providing the challenge and including one of an icon image representing the challenge, a character string image representing the challenge or a sound information representing the challenge (The multi-step challenge-response test can be implemented using more than one method to prevent automated attacks by an attacking system. For example, one challenge-response test of the multi-step challenge-response test can be a motion-enabled challenge response test 24, as discussed above in FIG. 4A. Another challenge-response test can be a picture-based challenge-response test 25, where a picture of an item is displayed and the user is required to choose answer from a multiple choices provided to the user. A third type of challenge-response test is the distorted character challenge-response test 27, where an alphanumeric character is distorted to prevent the use of optical character recognition techniques to solve challenge-response tests. Another type of challenge-response tests a sound-based challenge-response test 29, where a sound of an item, e.g. a dog barking, a bell ringing, a spoken word, etc., is played over the speakers of the client system. King, para [0056]), and wherein the processor is further configured to output the challenge by simultaneously outputting two presentation information, among the plurality of different presentation information for the same challenge (the multi-step challenge-response test can include any combination of types of challenge-response tests [for example in Fig. 4B element 27 is an image challenge requesting writing the letter “M”, and element 29 is a sound challenge can also request writing the letter “M”]. King, para [0056] and Fig. 4A & 4B), and to receive one response corresponding to the two presentation information (Fig. 1B shows an image representing the challenge in the display area 23A, and a character string representing the same challenge in the response area 23B, while one response should be entered in the response are 23B. King, Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso so that each of the plurality of challenges is associated with a plurality of different presentation information, each of (King, para [0056])

As per claim 24, Bruso, Ayed and Godse teach the authentication device according to claim 29. Bruso teaches wherein the processor is further configured to deny access to the external device when the live motion is not captured within the predetermined time or when the live motion in the response corresponding to the challenge is incorrect (When authentication of the individual fails an error may be reported to the individual, and the individual may be prompted to attempt authentication again. Bruso, para [0019]) (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022]).

As per claim 38, Bruso, Ayed, Godse and King teach the authentication device according to claim 28 above. Bruso teaches wherein the icon image directs a user to move in a specific manner to perform the challenge (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]).

As per claim 39, Bruso, Ayed, Godse and King teach the authentication device according to claim 28 above, wherein the icon image moves in a specific manner to guide the user how to perform the challenge (during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. Bruso, para [0015]).
	Bruso does not explicitly teach an icon image moves in a specific manner to guide the user how to perform the challenge. 
However, Godse teaches an icon image moves in a specific manner to guide the user how to perform the challenge (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]) (the challenge, e.g., the pattern shown in FIG. 2, may be displayed via the user device's display, e.g., display 106 of device 102, and an icon or other graphical user interface (GUI) widget. Godse, para [0038]) (display 400, which may be display 106 of device 102, comprises a challenge display area 402 and a response display area 404. The challenge display area 402 may be used to display a trace-based challenge or an image-based challenge. Godse, para [0046] Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to show the different challenges movement in an icon image. One would be motivated to do so, to increase the accuracy of the authentication process and to make the challenge easy to understand and response.

claim 40, Bruso, Ayed, Godse and King teach the authentication device according to claim 28 above. Bruso teaches wherein the icon image directs a user to move the face in a direction to perform the challenge (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]).

As per claim 41, Bruso, Ayed, Godse and King teach the authentication device according to claim 29 above, Bruso teaches wherein the icon image directs a user to move in a specific manner to perform the challenge (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]).

As per claim 42, Bruso, Ayed, Godse and King teach the authentication device according to claim 29 above, wherein the icon image moves in a specific manner to guide the user how to perform the challenge (during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. Bruso, para [0015]).
	Bruso does not explicitly teach an icon image moves in a specific manner to guide the user how to perform the challenge. However, Godse teaches an icon image moves in a specific manner to guide the user how to perform the challenge (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]) (the challenge, e.g., the pattern shown in FIG. 2, may be displayed via the user device's display, e.g., display 106 of device 102, and an icon or other graphical user interface (GUI) widget. Godse, para [0038]) (display 400, which may be display 106 of device 102, comprises a challenge display area 402 and a response display area 404. The challenge display area 402 may be used to display a trace-based challenge or an image-based challenge. Godse, para [0046] Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to show the different challenges movement in an icon image. One would be motivated to do so, to increase the accuracy of the authentication process and to make the challenge easy to understand and response. 

As per claim 43, Bruso, Ayed, Godse and King teach the authentication device according to claim 29 above, Bruso teaches wherein the icon image directs a user to move the face in a direction to perform the challenge (prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]).

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. § 103 rejection have been fully considered but they are not persuasive.
Applicant’s argues regarding independent claim 25 which recites “…and to receive one response corresponding to the two presentation information”. Other independent claims 27-30, 33 and 36-37 recite similar features.

In Response:
each of the plurality of challenges is associated with a plurality of different presentation information, each of the plurality of different presentation information corresponding to a different manner of providing the challenge and including one of an icon image representing the challenge, a character string image representing the challenge or a sound information representing the challenge, and wherein the processor is further configured to output the challenge by simultaneously outputting two presentation information, among the plurality of different presentation information for the same challenge”. 
The specification presented multiple example where the challenge is a combination of an image with character string illustrating the challenge (the image A is an image showing an Arabic number "2" with a character string: "Pronounce this number". The image B is an image showing two dots with a character string: "Pronounce the number of dots". The image C is an image showing two lines with a character string: "Pronounce the number of lines".  The image D is an image showing a mathematical expression whose answer is 2 with a character string: "Pronounce the answer". Spec, para [0092]).
In a similar way the secondary reference King showing an image challenge with a character string illustrating the challenge, while the response is a single response for the same challenge presented in two different way (Fig. 1B shows an image representing the challenge in the display area 23A, and a character string representing the same challenge in the response area 23B, while one response should be entered in the response are 23B. King, Fig. 1B).
Therefore, the secondary reference King teaches the limitation “and to receive one response corresponding to the two presentation information”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492